DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Status of Claims
	Applicant’s amendment filed 09/09/2021 has been entered. Claims 1-18 have been amended. No claims have been added or cancelled. Claims 18-34 remain withdrawn. Accordingly, claims 1-34 are pending with 1-17 under examination.
	The amendments obviate the previous Claim Objections, which are hereby withdrawn.
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 05/27/2021 was filed before the mailing date of the Non-Final Rejection on 06/09/2021, but after the Non-Final Rejection was completed and sent for mailing (i.e., the IDS crossed the Non-Final during mailing). Although not considered in the previous Office Action, the IDS is considered herein. 
	The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8-9 and 11-12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claims 8-9 and 11-12 require “at most” of 0.10 wt% of Zn, Ni, Fe, and Al, which is the same upper bound for all of the respective elements in independent claim 1. Neither the independent claim nor claims 8-9 and 11-12 specify a lower bound for these elements. Because the limitations/bounds in the dependent claims are the same as in the independent claim, and as such, have the same scope as the independent claim, dependent claims 8-9 and 11-12 fail to limit the subject matter of independent claim 1. See Response to Arguments section below, for greater detail with regard to the applicant’s traversal (see arguments filed 09/09/2021) of the 112(d) rejection.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (CN1899738A; of record) in view of Satou et al. (US 20040050903 A1; of record).
	Regarding claim 1, Yang discloses a soldering composition containing the following elements (all in wt %) which overlap with the claimed ranges:
Element (wt %)
Location
Claimed composition
 
Location
Yang
Pb
Claim 1
≥60
 
Table 1
Balance
Sn
Claim 1
15 to ~40
 
Table 1
39-41
Cu
Claim 1
0.0001-0.5
 
Table 1
0-0.08
Sb
Claim 1
≥0.42
 
Table 1
1.5-2.0
Bi
Claim 1
≥0.001
 
-
-
S
Claim 1
0.0001-2
 
Table 1
0-0.02
Cr + Mn + V + Ti + W
Claim 1
0-0.1
 
-
-

Claim 1
0-0.1
 
Table 1
0-0.005
Ni
Claim 1
0-0.1
 
Table 1
0-0.1
Fe
Claim 1
0-0.1
 
Table 1
0-0.05
Zn
Claim 1
0-0.1
 
Table 1
0-0.002
As
-
-
 
Table 1
0-0.05


Yang is silent regarding the Bi content being “at least 10 ppm” (at least 0.001 wt%).
Satou discloses a solder ball formed from an Sn-Pb alloy (Abstract), and further teaches that when Bi is added in an amount of less than about 0.01 mass %, the thermal fatigue resistance cannot be improved; when Bi is added in an amount of 0.1 mass % or over, surface brightness after soldering is deteriorated [0029]. The range of 0.01-0.1 wt% overlaps with the applicant’s claimed range of ≥0.001% of Bi.
The sum of the upper bounds of the elements (except for Pb) in Table 1 of Yang and the Bi of Satou is ~43.407 wt%, which means the balance of Pb would be about 56-57%, which is within the claimed range of at least 60 wt% of lead. In Table 2, the Pb amounts are 57.6 wt% and 58.2 wt%, which are close, but not overlapping with the claimed Pb lower bound of 60 wt%. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (MPEP 2144.05 I.).
	56~58% of lead and 39-41% of tin means the solder contains at least about 95% of tin and lead together, which is within the claimed range of at least 90% of tin and lead together.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

	Regarding claim 2, Yang’s composition contains 39-41 wt% Sn (see Table above), which meets the claimed limitation of “at least 20% wt of tin”. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Regarding claim 3, the sum of the upper bounds of the elements (except for Pb) in Table 1 of Yang and the Bi of Satou is ~43.407 wt%, which means the balance of Pb would be about 56-57%, which is within the claimed range of at most 80 wt% of lead. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Regarding claim 4, the sum of the upper bounds of the elements (except for Pb) in Table 1 of Yang and the Bi of Satou is ~43.407 wt%, which means the balance of Pb would be about 56-57%, which is within the claimed range of at least 50 wt% of lead.
	56% of lead and 39% of tin means the solder contains at least about 95% of tin and lead together, which is within the claimed range of at least 91% of tin and lead together. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claims 5 and 7, Yang teaches a copper amount of 0-0.08% (Table 1), which overlaps with the claimed range of at least 2 ppm wt of copper (0.0002%) in claim 2, and the claimed range of between 1 and 4500 ppm wt of copper (0.0001-0.4500%). 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Regarding claims 6 and 13, Yang teaches a sulfur amount of 0-0.02% (Table 1), which overlaps with the claimed range of at least 2 ppm wt of sulphur in claim 6 and at most 0.10% in claim 13. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Regarding claim 8, Yang teaches a zinc amount of 0-0.002% (Table 1), which overlaps with the claimed range of at most 0.10% of zinc.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Regarding claim 9, Yang teaches a nickel amount of 0-0.1% (Table 1), which overlaps with the claimed nickel amount of at most 0.10% of nickel.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 10, Yang teaches an antimony amount of 1.5-2.0% (Table 1), which overlaps with the claimed antimony amount of at most 10% of antimony.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Regarding claim 11, Yang teaches an iron amount of 0-0.05% (Table 1), which overlaps with the claimed iron amount of at most 0.10% of iron.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Regarding claim 12, Yang teaches an aluminum amount of 0-0.005% (Table 1), which overlaps with the claimed aluminum amount of at most 0.10% of aluminum.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 15, Yang and Satou teach the method as applied to claim 1 above.
Yang is silent regarding the Bi content being “at least 50 ppm” (at least 0.005 wt%).
	Satou discloses a solder ball formed from an Sn-Pb alloy (Abstract), and further teaches that when Bi is added in an amount of less than about 0.01 mass %, the thermal fatigue resistance cannot be improved; when Bi is added in an amount of 0.1 mass % or over, surface brightness after soldering is deteriorated [0029]. The range of 0.01-0.1 wt% overlaps with the applicant’s claimed range of ≥0.005% of Bi.
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claims 14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (CN1899738A; of record) in view of Satou et al. (US 20040050903 A1; of record), as applied to claim 1 above, and further in view of Hoge (US 4487638 A; of record).
Regarding claims 14 and 16-17, Yang and Satou teach the metal mixture as applied to claim 1 above, but are silent regarding the silver content being at least 10 ppm wt, the arsenic content being at least 10 ppm wt, or the indium content being at least 10 ppm wt. Note: (10 ppm wt = 0.001 wt%).
Hoge teaches a die-attach used for attaching a semiconductor to a package substrate (Abstract), wherein the die-attach contains a low and a high melting point powder (col. 2, lines 26-32). The low melting powder is, for example, lead-indium or lead-indium-silver, while the high melting powder is, for example, silver (Table I).
Hoge teaches that the silver content may be, for example, 2.5 wt% (Example IV in Table I) or up to 5% (col. 3, lines 39-44), the indium content may be 5 wt% (Example IV in Table I) or up to 20% (see Examples I-IV in Table I and Fig. 5), and the arsenic content may be less than 1 wt% (col. 3, line 49-55), which all overlap with the claimed ranges.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang in view of Satou to include indium in the composition, as doing so would allow for having a reducing melting point of the lead-based solder, due to the lower melting point of indium (Fig. 5; Examples, I-IV all have lower melting points as compared to pure lead’s melting point of 327.5°C).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang in view of Satou to include arsenic in the composition, as doing so would increase the hardness of the die-attach composition (col. 3, lines 49-55).
Response to Arguments
Applicant's arguments filed 09/09/2021 have been fully considered but they are not persuasive.
The applicant’s arguments regarding the 112(d) rejection (see page 9 of arguments) are respectfully not found persuasive. The arguments are based on the idea that an additional decimal place is further limiting due to the principle of significant figures. To be clear, significant figures are simply a concept that when collecting values from measurement tools, 
It is noted that the applicant’s disclosure and claims are completely silent regarding the measurement tools or uncertainty in the measured mass values. Therefore, a claimed numerical value which only differs by a 0 value decimal place is interpreted as being identical to another numerical value without said decimal place; i.e. “0.1” is equal to “0.10”. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor (MPEP 716.01(c) II.). Assuming, arguendo, that the applicant provides evidence or a statement (via an affidavit or a declaration) with a statement suggesting that 0.10 is different than 0.1 because the final measured digit is uncertain, overcoming the 112(d) rejection would likely result in indefiniteness of the claimed ranges under 112(b), because it would therefore be unclear what the 
In response to applicant's arguments against Yang’s material containing no bismuth at all (see second-to-last paragraph on page 10 of arguments), and Satou failing to disclose the combination of features of amended claim 1 (see paragraph bridging pages 10 and 11 of arguments), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The bismuth limitation is met by Satou. The remainder of the limitations of are met by the primary reference, Yang.
With regard to the applicant’s argument that the sulphur specified in the metal mixture is not present as an impurity, but brings a technical benefit (see first paragraph on page 11 of arguments), the S content of Yang still overlaps with the claimed range and therefore, the prima facie case of obviousness remains. Applicants can rebut a prima facie case of obviousness by showing the criticality of the range (MPEP 2144.05 III. A.).
The applicant’s argument that a metal mixture having at least 60% lead achieves an unexpected result over Yang (see last paragraph on page 11 to third paragraph on page 12 of arguments) is not found persuasive. Page 22-lines 9-32 of the applicant’s spec, to which the applicant points, only describes generalities of the claimed range without providing any data to support the statement that a lead content of at least 60% differs from a lead content of below In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960) (MPEP 716.02(d) II.).
The applicant’s arguments directed to Satou (see page 12, last paragraph to page 13, last paragraph of arguments) are respectfully not found persuasive; Satou was relied upon to demonstrate the obviousness of using Bi in the claim. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang’s composition to include Bi in the amount disclosed by Satou, as doing so would improve the thermal fatigue resistance [0029]. With regard to the applicant’s argument that modifying Yang’s composition would result in an alloy containing 2-10% of Sn, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). In this case, the expected beneficial result is that adding Bi would improve the thermal fatigue resistance [Satou 0029].
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/ADIL A. SIDDIQUI/Examiner, Art Unit 1735                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731